DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neigut (US D841,141 S).
Looking to Figure 5, a portion of which is reproduced below, Neigut discloses a straight 
    PNG
    media_image1.png
    165
    143
    media_image1.png
    Greyscale
 rod with a spiral having an uppermost turn which is larger than a lower turn.  Regarding the recitation of “configured to provide a tight fit,” note that any device having a complementary shape to the inner diameters would naturally result in a “tight fit.”  This is sufficient to meet the recitations of intended use.
Regarding claim 2, looking again to Figure 5, the transition between the spiral and the 
    PNG
    media_image2.png
    49
    94
    media_image2.png
    Greyscale
rod is a horizontal section; thereby meeting claim recitations.
The unitary construction meets claim 3 recitations.
Regarding claim 4, the section reproduced below meets the recitation of a fixing  
    PNG
    media_image3.png
    207
    112
    media_image3.png
    Greyscale
 member, since it includes a spiral and tape or electric wire could be affixed thereto.  Note that minimal patentable weight can be given to the fixing member, since tape is fixable to substantially any solid surface.
Regarding claim 6, the long spring-like configuration of the fixing member inherently can be readily manipulated.  This meets the recitation of adjustable.
Regarding claim 7, the second spiral is inherently compressible.  In combination with the spring-like configuration of the structure immediately there below, claim recitations are met.  No further patentable weight may be given to the manner in which the device interacts with an unclaimed component (i.e., the marker pole).

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glamos (U.S. Patent 5,174,060).
	Glamos discloses a straight rod spike (16) and a spiral holder (18).  The spiral includes upper and lower turns having different diameters (Figures 1-3).  Regarding the recitation of “configured to provide a tight fit,” note that any device having a complementary shape to the inner diameters would naturally result in a “tight fit.”  This is sufficient to meet the recitations of intended use.
	There is a horizontal section (20).
There is a fixing member (26).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetter (U.S. Patent 2,494,476).
Goetter discloses a support including a spike (2) and a spiral holder (Figures 1 and 2, for example).  The holder includes upper and lower turns having different diameters (1, 3).  Regarding the recitation of “configured to provide a tight fit,” note that the purpose of Goetter is to attach to a tapered piece of wood (tree branch).  Further, any device having a complementary shape to the inner diameters would naturally result in a “tight fit.”  These are sufficient to meet the recitations of intended use.
Goetter is a single coil wire that could be manipulated such that the fixing member recitations were met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Neigut (US D841,141 S), as applied above, and further in view of Hines (U.S. Patent 6,514,006) and Barrett (U.S. Patent 7,418,798) and/or Imparato (U.S. Patent 3,067,717).
Neigut is a design patent; therefore, use thereof is left to one skilled in the art.  There are no recitations which positively recite the pole; therefore, presence of a pole is not required in order to meet claim recitations.  Additionally, each of Barrett (title and figures) and Imparato (Figures 1, 2 and 4) exemplify that spikes (Barrett 4a, 4b; Imparato 20) having turns (Barrett 3a, 3b; Imparato 14) are capable of supporting poles (Barrett title, for example; Imparato 26).  Hines discloses a marker having a tapered bottom portion (at 110, Figure 4, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have used Neigut to support a marker having a lower shape which was complementary to the spiral shape of Neigut in order to properly support the marker, since Hines exemplifies that these lower shapes are within ordinary skill and Barrett and Imparato teach coiled supports for use as pole supports.
Regarding claim 3, the examiner takes Official notice that metal wire is a well-known material of construction.  It would have been obvious to one of ordinary skill at the time of the invention to have used metal wire in order to obtain a durable and inexpensive product.  A metal wire construction would result in the upper portion being adjustable, as discussed above regarding claims 6 and 7.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Glamos (U.S. Patent 5,174,060), as applied above, and further in view of Hines (U.S. Patent 6,514,006) and Barrett (U.S. Patent 7,418,798) and/or Imparato (U.S. Patent 3,067,717).
There are no recitations which positively recite the pole; therefore, presence of a pole is not required in order to meet claim recitations.  Additionally, each of Barrett (title and figures) and Imparato (Figures 1, 2 and 4) exemplify that spikes (Barrett 4a, 4b; Imparato 20) having turns (Barrett 3a, 3b; Imparato 14) are capable of supporting poles (Barrett title, for example; Imparato 26).  Hines discloses a marker having a tapered bottom portion (at 110, Figure 4, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have used Glamos to support a marker having a lower shape which was complementary to the spiral shape of Glamos in order to properly support the marker, since Hines exemplifies that these lower shapes are within ordinary skill and Barrett and Imparato teach coiled supports for use as pole supports.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goetter (U.S. Patent 2,494,476), as applied above, and further in view of Hines (U.S. Patent 6,514,006) and Barrett (U.S. Patent 7,418,798) and/or Imparato (U.S. Patent 3,067,717).
There are no recitations which positively recite the pole; therefore, presence of a pole is not required in order to meet claim recitations.  Additionally, each of Barrett (title and figures) and Imparato (Figures 1, 2 and 4) exemplify that spikes (Barrett 4a, 4b; Imparato 20) having turns (Barrett 3a, 3b; Imparato 14) are capable of supporting poles (Barrett title, for example; Imparato 26).  Hines discloses a marker having a tapered bottom portion (at 110, Figure 4, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have used Goetter to support a marker having a lower shape which was complementary to the spiral shape of Goetter in order to properly support the marker, since Hines exemplifies that these lower shapes are within ordinary skill, Barrett and Imparato teach coiled supports for use as pole supports and Goetter has the purpose of coupling to elongated pieces of wood.

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.  The newly added recitations include only intended use type recitations.  Because the devices have the claimed shape, they are naturally capable of a tight fit with a correspondingly shaped and dimensioned external component.  There are no recitations regarding pole dimensions and, again, no positive recitations of the pole; therefore, very little patentable weight may be given to the intended use recitations.  Each of the devices discussed above fully meet the positively recited claim recitations.  Because they have the same claimed structure, they are capable of obtaining a tight fit with a correspondingly shaped and sized device, even if not specifically disclosed for the purpose.  This meets claim recitations.  Further, the additional relied upon references teach that such configurations are capable of being used in the manner of the intended use recitations.
Regarding the argument that Neigut lacks space for a marker pole, it is clear from the first attached drawing above that a tapered end of a pole could be complementary fitted into the tapered spiral section.
Regarding the arguments directed to a modification of Neigut, note that the intention is not to modify the device in any way; rather, the rejection is to exemplify that a spiral structure like that of Neigut is capable of supporting a pole.  Barrett and Imparato are not relied upon for the spiral structure, as the other relied upon references already disclose this.  Rather, Barrett and Imparato are used solely to exemplify that devices configured similarly to the primary references are capable of being used as pole supports.
Hines has been used solely to demonstrate that tapered poles are known.  Such a configuration of a pole would be necessary to tightly fit the relied upon references. Hines has not been used as a teaching of having structurally modified any of the primary references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671